DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 April 2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sang Lee on 11 May 2021.



 IN THE CLAIMS

Claim 1 (Currently amended).
An energy generating vertical axis wind turbine comprising: 
 eight impellers,  eight upper shafts,  eight lower shafts,  eight wind vanes,  and eight vane angle adjusting devices, 
 each vane angle adjusting device comprising a coupling block[[ing]] fork[[s,]]  and a gear reducing module, [[and]] 
the wind turbine further comprising a generator wherein a central rotating shaft is connected to a bottom of the generator and  eight upper connecting axes and  eight lower connecting axes are radially  extending from the central rotating shaft,  each of the eight impellers is mounted between  a respective one of the eight upper shafts and  a respective one of the eight lower shafts and  each of the eight impellers is connected to  a respective one of the eight wind vanes through  a respective one of the eight vane angle adjusting devices with [[a]] the coupling block[[ing]] fork,[[.]]
wherein each of the eight vane angle adjusting devices connects to the respective one of the eight upper shafts with mounting holes, the respective one of the eight lower shafts connected to the gear reducing module to equip the respective one of the eight wind vanes to stop power transmission, and each of the eight vane angle adjusting devices has a cone clutch which is mounted between the gear reducing module and the respective one of the eight lower shafts to stop power transmission using the coupling block fork,
wherein the coupling block fork of each of the eight vane angle adjusting devices is formed in an upside down “L” letter shape, a bended part is fixed by a pin in a bearing cap of the respective one of the eight lower shafts to cover the respective one of the eight lower shafts, and
a wire of each of the eight vane angle adjusting devices is connected to a lower opening of a vertical part of the coupling block fork, and a horizontal part of the coupling block fork is mounted on an upper surface of a horizontal lower coupling in the vertical axis wind turbine.

Claim 2 (Cancelled).

Claim 3 (Currently Amended).
The vertical axis wind turbine of claim 1, wherein  each of the eight vane angle devices  has the mounting holes for the  respective one of the eight wind vanes on [[the]] a top of the respective one of the eight upper shafts and  the  respective one of the eight upper shafts and the  respective one of the eight lower shafts  connected to the  gear reducing module[[s]].

Claim 4 (Currently Amended).
The vertical axis wind turbine of claim 3, wherein the  gear reducing module[[s]] of each of the eight vane angle adjusting devices is a [[the]] a bottom of the  respective one of the eight upper shafts and the planetary gear is engaged with  a sun gear[[s]] and linkage, wherein [[a]] the sun gear is connected to the  respective one of the eight lower shafts and [[the]] a rotation of the respective one of the eight upper shafts is passed to the respective one of the eight lower shafts.

Claim 5 (Currently Amended).
The vertical axis wind turbine of claim 4, wherein a ratio of [[the]] a circumference-rotating motion and a self-rotating motion of the  respective one of the eight impellers is 2:1 in order to ensure that the ratio of the  planetary gear[[s]]  and the  sun gear[[s]] of  the gear reducing module of each of the eight vane angle adjusting devices is 2:1.

Claim 6 (Cancelled).

Claim 7 (Currently Amended).
The vertical axis wind turbine of claim [[6]] 1, wherein each of the eight vane angle adjusting devices has  the  cone clutch  mounted with the gear reducing module and  an upper coupling tightened by bolts, the  upper coupling[[s]] and a lower coupling are coupled, the lower coupling is supported by a spring, the  respective one of the eight lower shafts has tension control nuts which [[is]] are respective one of the eight lower shafts  rotates in a different direction from the upper coupling and the lower shaft rotates in the same direction with the lower coupling.

Claim 8 (Cancelled).

Claim 9 (Currently Amended).
The vertical axis wind turbine of claim 3, wherein the  respective one of the eight lower shafts is supported by [[a]] the bearing cap combined with a support member by bolts.

Claim 10 (Currently Amended).
The vertical axis wind turbine of claim [[6]] 1, wherein the  respective one of the eight lower shafts is supported by [[a]] the bearing cap combined with a support member by bolts.

Claim 11 (Currently amended).
An energy generating vertical axis wind turbine comprising:
eight impellers,  eight upper shafts,  eight lower shafts,  eight rotating wind vanes,  and eight vane angle adjusting devices, 
 each vane angle adjusting device comprising a coupling block[[ing]] fork[[s]],  and a gear reducing module,[[s]]  
the wind turbine further comprising a generator wherein a central rotating shaft is connected to a bottom of the generator and  eight upper connecting axes and  eight lower connecting axes are radially  extending from the central rotating shaft,  each of the eight impellers is mounted between  a respective one of the eight upper shafts and  a respective one of the eight lower shafts and  each of the eight impellers is connected to  a respective one of the eight rotating wind vanes through  a respective one of the eight vane angle adjusting devices with [[a]] the coupling block[[ing]] fork,[[.]]
wherein each of the eight vane angle adjusting devices connects to the respective one of the eight upper shafts with mounting holes, the respective one of the eight lower shafts connected to the gear reducing module to equip the respective one of the eight rotating wind vanes to stop power transmission, and each of the eight vane angle adjusting devices has a cone clutch which is mounted between the gear reducing module and the respective one of the eight lower shafts to stop power transmission using the coupling block fork,
wherein the coupling block fork of each of the eight vane angle adjusting devices is formed in an upside down “L” letter shape, a bended part is fixed by a pin in a bearing cap of the respective one of the eight lower shafts to cover the respective one of the eight lower shafts, and
a wire of each of the eight vane angle adjusting devices is connected to a lower opening of a vertical part of the coupling block fork, and a horizontal part of the coupling block fork is mounted on an upper surface of a horizontal lower coupling in the vertical axis wind turbine.

Claim 12 (Cancelled).

Claim 13 (Currently Amended).
The vertical axis wind turbine of claim 11, wherein  each of the eight vane angle devices  has the mounting holes for the  respective one of the eight rotating wind vanes on [[the]] a top of the respective one of the eight upper shafts and  the  respective one of the eight upper shafts and the  respective one of the eight lower shafts  connected to the  gear reducing module[[s]].

Claim 14 (Currently Amended).
The vertical axis wind turbine of claim 13, wherein the  gear reducing module[[s]] of each of the eight vane angle adjusting devices is a planetary gear set and a planetary gear is mounted at [[the]] a bottom of the  respective one of the eight upper shafts and the planetary gear is engaged with  a sun gear[[s]] and linkage, wherein [[a]] the sun gear is connected to the  respective one of the eight lower shafts and [[the]] a rotation of the respective one of the eight upper shafts is passed to the respective one of the eight lower shafts.

Claim 15 (Currently Amended).
[[the]] a circumference-rotating motion and a self-rotating motion of the  respective one of the eight impellers is 2:1 in order to ensure that the ratio of the  planetary gear[[s]]  and the  sun gear[[s]] of  the gear reducing module of each of the eight vane angle adjusting devices is 2:1.

Claim 16 (Cancelled).

Claim 17 (Currently Amended).
The vertical axis wind turbine of claim [[16]] 11, wherein each of the eight vane angle adjusting devices has  the  cone clutch  mounted with the gear reducing module and  an upper coupling tightened by bolts, the  upper coupling[[s]] and a lower coupling are coupled, the lower coupling is supported by a spring, the  respective one of the eight lower shafts has tension control nuts which [[is]] are mounted on the lower coupling, the respective one of the eight lower shafts  rotates in a different direction from the upper coupling and the lower shaft rotates in the same direction with the lower coupling.

Claim 18 (Cancelled).

Claim 19 (Currently Amended).
 respective one of the eight lower shafts is supported by [[a]] the bearing cap combined with a support member by bolts.

Claim 20 (Currently Amended).
The vertical axis wind turbine of claim [[16]] 11, wherein the  respective one of the eight lower shafts is supported by [[a]] the bearing cap combined with a support member by bolts.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or fairly suggest “wherein each of the eight vane angle adjusting devices connects to the respective one of the eight upper shafts with mounting holes, the respective one of the eight lower shafts connected to the gear reducing module to equip the respective one of the eight rotating wind vanes to stop power transmission, and each of the eight vane angle adjusting devices has a cone clutch which is mounted between the gear reducing module and the respective one of the eight lower shafts to stop power transmission using the coupling block fork, wherein the coupling block fork of each of the eight vane angle adjusting devices is formed in an upside down “L” letter shape, a bended part is fixed by a pin in a bearing cap of the respective one of the eight lower shafts to cover the respective one of the eight lower shafts, and a wire of each of the eight vane angle adjusting devices is connected to a lower opening of a vertical part of the coupling block fork, and a horizontal part of the coupling block fork is mounted on 
The closest prior art of record is Onodera (US 2012/0183400). Onodera discloses a vertical axis wind turbine with vane angle adjusting devices. (See Onodera, Figure 8, and Paragraphs [0049]-[0050]). However, Onodera fails to teach or fairly suggest “wherein each of the eight vane angle adjusting devices connects to the respective one of the eight upper shafts with mounting holes, the respective one of the eight lower shafts connected to the gear reducing module to equip the respective one of the eight rotating wind vanes to stop power transmission, and each of the eight vane angle adjusting devices has a cone clutch which is mounted between the gear reducing module and the respective one of the eight lower shafts to stop power transmission using the coupling block fork, wherein the coupling block fork of each of the eight vane angle adjusting devices is formed in an upside down “L” letter shape, a bended part is fixed by a pin in a bearing cap of the respective one of the eight lower shafts to cover the respective one of the eight lower shafts, and a wire of each of the eight vane angle adjusting devices is connected to a lower opening of a vertical part of the coupling block fork, and a horizontal part of the coupling block fork is mounted on an upper surface of a horizontal lower coupling in the vertical axis wind turbine.”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512.  The examiner can normally be reached on 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.